Citation Nr: 1221870	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  10-31 533	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for left upper lip scar.

2.  Entitlement to a rating in excess of 10 percent for left foot gunshot wound residuals, evaluated as 10 percent disabling from February 11, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to June 1979.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals from 2009 rating decisions of the VA Regional Office in Denver, Colorado that granted service connection for left foot gunshot wound residuals, evaluated as 10 percent disabling from February 11, 2009, and denied service connection for upper lip scar.  The Veteran appeals the denials of the claims for service connection and for a higher initial rating for left foot disability.  

The Veteran was afforded a Travel Board hearing in April 2012 before the undersigned Veterans Law sitting at Denver, Colorado.  The transcript is of record.  

Following review of the record, the issue of entitlement to an evaluation in excess of 10 percent for left foot gunshot wound residuals is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


FINDING OF FACT

The Veteran sustained a cut of the left upper lip in service to which current left upper lip scar is reasonably attributable.


CONCLUSION OF LAW

Left upper lip scar was incurred in service. 38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2011): 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has a scar of the left upper lip as the result of injury in service for which service connection is warranted.  The appellant testified in April 2012 that the scar was disfiguring and tender.  

Preliminary Considerations - Veterans Claims Assistance Act of 2000 (VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The Court of Appeals for Veterans Claims (Court) has held that the VCAA is not applicable where further assistance would not aid the appellant in substantiating the claim. Wensch v. Principi, 15 Vet.App. 362 (2001); see also 38 U.S.C.A. § 5103A (a) (2).  In view of the Board's favorable decision and full grant of service connection for left upper lip scar, further assistance is unnecessary to aid the appellant in substantiating this appeal.

Factual Background and Legal Analysis

Veterans are entitled to compensation from the VA if they develop a disability from personal injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in line of duty. 38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).  

In this case, service treatment records reflect that the Veteran was seen in March 1975 for a cut on the upper lip on the left side.  The wound was cleansed and disinfected and three sutures were administered.  He was requested to return for daily dressing change.  Light duty for 48 hours was ordered.  The sutures were removed some four days later.  It was recorded that the wound was holding together well.  The appellant was returned to full duty.  An upper lip scar was not noted on service discharge examination in February 1979.  

A claim for service connection of an upper lip scar was received in July 2009.

The Veteran presented testimony on personal hearing in April 2012 as to the circumstances leading to left upper lip injury in service and treatment he received therefor.  The presiding Law Judge elicited information regarding the claimed scar, noted that it was somewhat visible even though the appellant had a moustache, and described its appearance and parameters.  The Veteran testified that the scar was from the incident he had in service and not from any other injury.

Subsequently received from the Veteran were color photographs in support of the claim showing a visible scar in the left upper lip area.  RO consideration of this evidence was orally waived at the April 2012 hearing. See 38 C.F.R. §§ 19.38 (b) (b), 20.1304(c) (2011).  

In this instance, the Board finds it unlikely that the post-service left upper lip scar in the same area that the Veteran sustained a laceration and was sutured in service is unrelated to the incident during active duty.  The Veteran has presented sworn testimony to the effect that he has not had any other injury to that area since discharge from service.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2011).  In view of such and in the absence of any evidence to the contrary, the Board resolves any doubt in favor of the Veteran by finding that service connection for left upper lip scar is warranted.  



ORDER

Service connection for left upper lip scar is granted.


REMAND

The Veteran asserts that symptoms associated with service-connected left foot disability are more severely disabling than reflected by the currently assigned disability evaluation and warrant a higher rating.  

Review of the record discloses that the Veteran last had a VA examination of the left foot for compensation and pension purposes in November 2009.  Since that time, the record reflects that he has sought VA and Kaiser Permanente treatment for such, including surgery at Kaiser in March 2010.  In the July 2010 substantive appeal, the appellant asserts that left foot disability is worse.  He presented testimony on personal hearing on appeal in April 2010 to the effect that the feet were very painful and were progressively so over the course of his workday as a mail carrier.  He stated that he limped a lot and favored the left foot, and that the left foot resulted in painful movement, activity restrictions and days lost from work.  The Veteran testified that left foot scars were painful.  The Board is of the opinion that the Veteran should be scheduled for a VA examination to ascertain current left foot status. 

As noted above, the record reflects that the Veteran underwent left foot surgery at Kaiser Permanente in March 2010.  He received post surgery follow-up in April 2010.  There are no Kaiser records after that date.  The appellant indicated on personal hearing in April 2010 that he maintains Kaiser insurance.  As such, he should be contacted and requested to provide authorization to secure any Kaiser records pertaining to left foot treatment after April 2010.  

The Veteran indicated on personal hearing that he receives follow-up for service-connected left foot disability at VA.  The most recent records date through August 3, 2010.  As VA has notice of the potential existence of additional VA records, they must be retrieved and associated with other evidence already on file. See Bell v. Derwinski, 2 Vet.App. 611 (1992).  Therefore, VA records dating from August 4, 2010 should be requested and associated with the claims folder.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and requested authorization to retrieve records from Kaiser Permanente pertaining to left foot treatment dated after April 2010.

2.  Retrieve VA outpatient records dating from August 4, 2010 through the present and associate with the claims folder.

3.  After a reasonable period for receipt of the above, schedule the Veteran for a VA examination to evaluate the status of service-connected left foot disability.  The claims folder should be made available to the examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported in detail.

The examiner should indicate whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the service-connected left foot, and to what extent the Veteran experiences functional loss due to pain and/or any of the other symptoms noted during flare-ups and/or with repeated use.  The examiner should characterize left foot disability as moderate, moderately severe, or severe.

4.  After taking any further development deemed appropriate, re-adjudicate the claim.  If the benefit is not granted, provide a supplemental statement of the case to the appellant and his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals

Department of Veterans Affairs


